Case 5:19-cv-00617-DEW-KLH Document 57 Filed 02/03/21 Page 1 of 1 PageID #: 811




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                  SHREVEPORT DIVISION


 WILLIAMS ET AL.                                        CASE NO. 5:19-CV-00617

 VERSUS                                                 JUDGE DONALD E. WALTER

 BIERDEN CONSTRUCTION ET AL.                            MAGISTRATE JUDGE HAYES


                                            JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, together

 with the written objections thereto filed with this Court, and, after a de novo review of the record,

 finding that the Magistrate Judge's Report and Recommendation is correct,

        IT IS ORDERED that the motion to remand (Record Document 44) be GRANTED and

 this matter remanded to the 39th District Court for Red River Parish, Louisiana.

        IT IS FURTHER ORDERED that the motion for summary judgment (Record Document

 37) be DISMISSED for lack of subject matter jurisdiction.

        THUS DONE AND SIGNED in Chambers on this 3rd day of February, 2021.




                                                                   Donald E. Walter
                                                              United States District Judge
